Title: From George Washington to Francis Halkett, 21 July 1758
From: Washington, George
To: Halkett, Francis

 

[Fort Cumberland, 21 July 1758]
To Francis Halkett. Esqr.—Brigade MajorDear Halkett.

Inclosd are returns, one of the number of ⟨Troops⟩ we draw Provisions for; the other of the strength of the Regiment, made out from those lately receivd from the several Detachments. I hope they will please, but if any other form is requird be kind enough to advertise me of it, & I shall execute the Orders.
It is morally impossible to get, at this place, covers for our Locks, having nothing but Neats Hydes to make them of; & an insufficiency of those to answer the purpose. The Commissaries ask 18/ apiece for them—pray give me your advice in this case.
I find by the Generals Orders that a Brigade Major is appointed to the Pensylvania Troops, if any is allowd for ours, give me leave to sollicit your Interest in favour of Captn Robt Stewart (if it shoud not be found incompatable with his duty as a Horse Officer). His Military knowledge is Second to none in our Service and his assiduity I can greatly confide in. I can’t use the freedom of mentioning it to the General, nor shoud I trouble you with it at this time, were I not apprisd that applications in behalf of others either have been making, or are intended to be made.
farewell my dear Halkett—I heartily wish you every perfect enjoyment your Soul can desire—and am most Affectionately Yr Obedt

Go: Washington
Fort Cumberland 21st July 1758

